DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-8, and 10-11 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Cheah et al. (U.S. 2011/0140268) hereafter Cheah.
As to claims 1 and 11, Cheah discloses a radio-frequency module (100) as shown in figure 1, comprising:
a substrate (132); and
a first electronic component (144) and a second electronic component (152) mounted on the main surface of the substrate (132);
wherein the first electronic component (144) includes a first substrate (the body of the chip 144) having a first bottom surface, and the first electronic component (144) is mounted on the main surface by a first bonding member (146, figure 1m),
the second electronic component (152) is mounted at a position higher than a sum of a thickness of the first substrate and a height of the first bonding member (see figure 1), and
the second electronic component (152) covers or fully covers the first electronic component.
As to claim 2, Cheah discloses at least one or more signal terminals (solder bump 146) are disposed on the first bottom surface, the second electronic component (152) includes a second substrate (160) having a second bottom surface provided with at least one signal terminal (156), and the first bottom surface and the second bottom surface are arranged on the main surface side of the substrate (132).
As to claim 3, Cheah discloses the first electronic component (144) and the second electronic component (152) are disposed apart from each other in the height direction.
As to claim 7, Cheah discloses at least one of the first electronic component (144) and the second electronic component (152) is a semiconductor circuit device including a semiconductor element.
As to claim 8, Cheah discloses the third electronic component (142) is mounted in a region different from the region (on the bottom side of the substrate 132) where the first and second electronic components (144, 152) are mounted.
As to claim 10, Cheah discloses an internal electrode (i.e. element 136) is disposed in the substrate (132); the signal terminal (solder bump 146) of the first electronic component (144) is electrically connected to the internal electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheah in view of Kuroki et al. (U.S. 2005/0104685) cited by the applicant.
Regarding claim 4, Cheah discloses all of the limitations of claimed invention except for at least one of the first electronic component and the second electronic component is an elastic wave device including an elastic wave element.
Kuroki teaches a high-frequency module as shown in figure 11 comprising at least one of the first electronic component (3a, 4a) and the second electronic component (3b, 4b) is an elastic wave device including an elastic wave element.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kuroki employed in the module of Cheah in order to provide excellent acoustic filter characteristic.
Regarding claim 5, Cheah as modified by Kuroki teaches the first electronic component is a transmit elastic wave device (3b), and the second electronic component is a receive elastic wave device (3a).
Regarding claim 6, Cheah as modified by Kuroki teaches the first and second electronic components (3, 4) are elastic wave devices used in frequency bands different from each other.
Regarding claim 9, Cheah as modified by Kuroki teaches at least one chip Inductor mounted on substrate; the at least one chip inductor is arranged in a region different from a region provided with the first electronic component among the main surfaces.
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kuroki employed in the module of Cheah in order to provide storing energy such as magnetic energy.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848